Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the gate electrode of the MOS-type transistor that generates the bias and the gate electrode of the MOS-type transistor that receives the bias are connected via a first wiring layer below the first wiring layer, and the well of the MOS-type transistor that generates the bias and the well of the MOS-type transistor that receives the bias are connected via a second wiring layer below the first wiring layer as cited with the rest of the claimed limitations.
Claim 6 is allowed because the prior art of record does not disclose nor render obvious wherein the connection circuit includes a control line connected to a semiconductor layer via the first wiring layer, and the control line is supplied with a predetermined voltage during the mounting operation of the semiconductor integrated circuit device as cited with the rest of the claimed limitations.
Claim 10 is allowed because the prior art of record does not disclose nor render obvious wherein the semiconductor substrate is an SOI substrate, and the current mirror circuit is formed on the SOI substrate, and a trench groove that is formed of an insulating film embedded in the SOI substrate and that separates the current mirror circuit from other circuits is included as cited with the rest of the claimed limitations.
Claims 3-4, 7-9 and 11-12 are allowed based on the dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842